Citation Nr: 0607221	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-20 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975. 

This matter originally came before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a June 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed, and in August 2005 the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision and remanded the case for 
readjudication in accordance with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has current cardiovascular 
problems that are etiologically related to his military 
service.  He states that the myocarditis and right-sided 
heart failure that he experienced in service caused or 
aggravated his current hypertension and other cardiovascular 
problems, and/or that his chronic hypertension had its onset 
during his active service.

At his service enlistment examination, the veteran's heart 
and vascular system were found to be normal.  His blood 
pressure was 128/76.  The veteran was admitted to the 
hospital in January 1972 with a bilateral lower lobe viral 
pneumonia.  His blood pressure was 106/70.  The veteran's 
condition worsened with the onset of respiratory failure and 
subsequent development of right-sided heart failure.  He was 
placed on a respirator.  The pneumonia cleared and the 
congestive heart failure responded to medications.  A 
pericardial friction rub was noted.  The diagnosis was 
myocarditis most likely caused by an internal virus.  
Physical examination conducted prior to his hospital 
discharge indicated that heart sounds were of normal 
consistency with no rubs appreciated.  There was a soft, 
systolic murmur at the apex.  X-rays showed no evidence that 
the cardiac failure or myocarditis had persisted.  

An undated inservice treatment note indicates that the 
veteran was seen for complaints of anterior left-sided chest 
pain.  His blood pressure was 180/110.  His heart had a 
regular rate and rhythm.  An EKG was within normal limits.  
The impression was pleuritic chest pain - viral with 
hyperventilation.

On physical examination pending service discharge, the 
veteran's heart and vascular system were found to be normal.  
His blood pressure was 134/104.  However, after a re-check, 
his blood pressure was 130/76, which was considered to be 
within normal limits.  No findings were made with regard to 
hypertension or any other cardiovascular disorder.

In a VA cardiovascular opinion dated in October 2001, the 
examiner stated that there was no evidence of hypertension or 
use of anti-hypertensive medications in service.  The 
examiner opined that there was no evidence that the veteran's 
hypertension began during his military career.  He added that 
he was in total agreement with the findings made in a 
November 2000 cardiovascular examination report, which 
indicated that there was no evidence of underlying coronary 
or cardiovascular disease.  He said the myocarditis that the 
veteran suffered from in service had left no residuals.

In the Joint Motion, the October 2001 VA examiner indicated 
that the veteran had no evidence of recorded hypertension 
during service.  Thus, in order to properly assess the 
veteran's claim, another VA examination is necessary.  Such 
examination should address the discrepancy between the 
October 2001 examiner's statement, and the veteran's service 
medical records. 

The Board further notes that the VCAA letter sent to the 
veteran in February 2001 does not satisfy the current 
notification requirements with regard to the veteran's claim 
for service connection.  On remand, the RO must provide such 
notice with regard to this issue.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim of service connection for 
cardiovascular disease, to include 
hypertension.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: a cardiovascular examination 
to determine the nature and likely 
etiology of any currently diagnosed 
cardiovascular disease, to include 
hypertension.  All cardiovascular 
pathology should be noted.  If the veteran 
is diagnosed with cardiovascular disease, 
to include hypertension, the examiner is 
requested to provide an opinion, based on 
a review of all the evidence, as to 
whether there is a 50 percent probability 
or greater that any such diagnosed 
disability is related to, or caused by, 
the veteran's active military service.  
The veteran's claims folder should be 
available for review in conjunction with 
the examination, and the examiner is 
specifically requested to review the 
inservice blood pressure readings 
summarized above, as well as the February 
2001 statement from Dr. Colon, and the 
November 2000 and October 2001 VA 
examination reports.  All findings, and 
the reasons and bases therefore, should be 
set forth in a clear and logical manner on 
the examination report.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for cardiovascular 
disease, to include hypertension.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


